DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          TAJHON WILSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D22-1952



                         September 16, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Susan St. John, Judge.


PER CURIAM.

     Affirmed.

VILLANTI, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.